China Teletech Limited Room A, 20/F International Trade Residential and Commercial Building Nanhu Road, Shenzhen, China November 28, 2011 VIA EDGAR U.S. Securities and Exchange Commission Division of Corporate Finance 100 F. Street, NE Washington, D.C. 20549 Attn: Larry Spirgel, Assistant Director Re: China Teletech Limited Request to Withdraw Registration Statement on Form S-1 File No. 333-167198 Dear Mr. Spirgel: Pursuant to Rule 477 promulgated under the Securities Act of 1933, as amended, China Teletech Limited (the “Company”) hereby requests that the Securities and Exchange Commission consent to the withdrawal of the Company’s Registration Statement on Form S-1 (Registration No.333-167198), together with all amendments and exhibits thereto (the “Registration Statement”).The Company is requesting withdrawal of the Registration Statement because it has elected not to pursue the sale of the securities included therein at this time. No securities were sold pursuant to the Registration Statement. Thank you for your attention to this matter.Please feel free to contact the undersigned if you have any questions regarding the Registration Statement or this letter. Very truly yours, China Teletech Limited /s/ Yuan Zhao By: Yuan Zhao Chief Financial Officer
